The appellant asked and the court refused to submit the issue of accident or unavoidable injury. Error is predicated on the refusal to submit this requested issue. The appellant specially pleaded accident, and the evidence sufficiently raised, we conclude, the question of unavoidable happening of the collision. According to the late case of Railway Co. v. Ada Rowe (Com. App.) 238 S.W. 908, the refusal to submit such question for finding by the jury is reversible error.
The judgment is reversed, and the cause remanded for another trial.